EXAMINER’S AMENDMENT
This action is in response to claims filed 09/07/2021. Claims 1-20 are pending with claims 1, 8 and 15 currently amended.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with John Brannon on 01/19/2022.
The application has been amended as follows:
Change claim 1 to:
1. (Currently Amended) A method for establishing an advanced virtual sports platform over a computer network, comprising the steps of: 
establishing at least one input data source associated with at least one real- world cycling competition and storing the at least one input data source in platform datastore; 
wherein the at least one real-world cycling competition comprises a plurality of discrete successive stages, wherein each of the discrete successive stages has a different terrain; 
receiving user account credentials from at least one user, querying for the user account credentials existing in the platform datastore, and storing the user account credentials in the platform datastore; 
querying and generating at least one competition user league associated with at least one real-world cycling competition; 
receiving and storing at least one user team associated with the at least one competition user league; 
 from a user interface during a predetermined time period, wherein the predetermined time period is displayed to the at least one user on the user interface during the live draft, and wherein upon expiration of the predetermined time period the platform autopicks the at least one athlete for the at least one user team; 
querying and receiving stage data associated with at least one of the discrete successive stages of the at least one real-world cycling competition from the at least one input data source to the platform datastore; 
establishing at least one bonus specifier for the at least one of the discrete successive stages of the at least one competition user league; 
processing data in the platform datastore and outputting stage data scores as output stage data scores wherein multiple sets of data are processed simultaneously; 
wherein scoring criteria changes as an athlete passing into a new terrain; 
assigning the at least one user team at least one point score based on the output stage data scores; 
assigning at least one athlete at least one point score based on the output stage data scores; 
generating at least one ranking for the at least one user team based on the output stage data scores; 
generating at least one ranking for the at least one athlete based on the output stage data scores; and 
calculating and displaying rankings and points accrued for tracking competitive rankings for the at least one user team and the at least one athlete.
Change claim 8 to:

a server operating the advanced virtual sports platform system, the server adapted to communicate with the network, wherein the server is configured to: 
establish at least one input data source associated with at least one real-world cycling competition and store the at least one input data source in a platform datastore; 
wherein the at least one real-world cycling competition comprises a plurality of discrete successive stages, wherein each of the discrete successive stages has a different terrain; 
receive user account credentials from at least one user, query for existing user account credentials in the platform datastore, and store the user account credentials in the platform datastore; 
query and generate at least one competition user league associated with at least one real-world cycling competition; 
receive and store at least one user team associated with the at least one competition user league; 
operate a live draft for the at least one competition user league and the at least one user team, wherein each of the at least one user teams selects at least one athlete from a user interface during a predetermined time period, wherein the predetermined time period is displayed to the at least one user on the user interface during the live draft, and wherein upon expiration of the predetermined time period the platform autopicks the at least one athlete for the at least one user team; 
query and receive stage data associated with at least one subpart of the at least one real-world cycling competition from the at least one input data source to the platform datastore; 
establish at least one bonus specifier for the at least one discrete successive stage of the at least one competition user league; 

wherein scoring criteria changes as an athlete passing into a new terrain; 
assign the at least one user team at least one point score based on the output stage data scores; 
assign the at least one athlete at least one point score based on the output stage data scores; 
generate at least one ranking for the at least one user team based on the output stage data scores; 
generate at least one ranking for the at least one athlete based on the output stage data scores; and 
calculate and display rankings and points accrued for the at least one user team and the at least one athlete.
Change claim 15 to:
15. (Currently Amended) A system for establishing an advanced fantasy sports platform operating over a network using a server, a client, and a plurality of end-users, comprising: 
a server operating the advanced fantasy sports platform system, the server adapted to communicate with the network, wherein the server is configured to: 
establish at least one input data source associated with at least one real-world cycling competition and store the at least one input data source in platform datastore; 
wherein the at least one real-world cycling competition comprises a plurality of discrete successive stages, wherein each of the discrete successive stages has a different terrain; 
receive user account credentials from at least one user, query for existing user account credentials in the platform datastore, and store the user account credentials in the platform datastore; 
query and generate at least one competition user league associated with at least one real-world cycling competition; 

operate a live draft for the at least one competition user league and the at least one user team, wherein each of the at least one user teams selects at least one cyclist from a user interface during a predetermined time period, wherein the predetermined time period is displayed to the at least one user on the user interface during the live draft, and wherein upon expiration of the predetermined time period the platform autopicks the at least one cyclist for the at least one user team; 
query and receive stage data associated with the discrete successive stages at least one daily stage of the at least one real-world cycling competition from the at least one input data source to the platform datastore; 
establish at least one bonus specifier for the at least one discrete successive stages of the at least one competition user league; 
process data in the platform datastore and output stage data scores, wherein multiple sets of data are processed simultaneously; 
wherein scoring criteria changes as an cyclist passing into a new terrain; 
assign the at least one user team a point value based on the output stage data scores; 
assign the at least one  cyclist at least one point score based on the output stage data scores; 
generate at least one ranking for the at least one user team based on the output stage data scores; 
generate at least one ranking for the at least one cyclist based on the output stage data scores; and 
calculate and display rankings and points accrued for tracking competitive rankings for the at least one user team and the at least one  cyclist.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715